 

Execution Version

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS NOTE AND
THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

BOXLIGHT CORPORATION

 

Form of Secured

Convertible Promissory

Note due March 22, 2021

 

Note No. $4,400,000.00

Dated: March 22, 2019 (the “Issuance Date”)

 

For value received, BOXLIGHT CORPORATION, a Nevada corporation (the “Maker” or
the “Company”), hereby promises to pay to the order of Lind Global Macro Fund,
LP, a Delaware limited partnership (together with its successors and
representatives, the “Holder”), in accordance with the terms hereinafter
provided, the principal amount of FOUR MILLION FOUR HUNDRED THOUSAND DOLLARS
($4,400,000.00) (the “Principal Amount”).

 

All payments under or pursuant to this Secured Convertible Promissory Note (this
“Note”) shall be made in United States Dollars in immediately available funds to
the Holder at the address of the Holder set forth in the Purchase Agreement (as
hereinafter defined) or at such other place as the Holder may designate from
time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A. The
outstanding principal balance of this Note plus all accrued interest thereon (if
any) shall be due and payable on March 22, 2021 (the “Maturity Date”) or at such
earlier time as provided herein.

 

   

 

 

ARTICLE 1

 

1.1 Purchase Agreement. This Note has been executed and delivered pursuant to
the Securities Purchase Agreement, dated as of March 22, 2019 (as the same may
be amended from time to time, the “Purchase Agreement”), by and between the
Maker and the Holder. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth for such terms in the Purchase Agreement.

 

1.2 Interest. Except as set forth in Section 2.2, the entire unpaid Principal
Amount hereof shall accrue interest at an annual rate equal to eight percent
(8%), compounded monthly, which shall be payable as set forth in Section 1.3(a)
below.

 

1.3 Payment of Principal and Interest.

 

(a) Interest Payments. Commencing on the day that is the one (1) month
anniversary of the Issuance Date, and then on each successive one (1) month
anniversary thereof and on the Maturity Date (or if this Note is accelerated,
converted or redeemed, on the date of such acceleration, conversion or
redemption, as the case may be), until all amounts owing hereunder have been
paid, as more particularly set forth in Schedule 1 attached hereto (each, an
“Interest Payment Date”), the Maker shall pay to the Holder all interest that
has accrued and remains unpaid on the outstanding Principal Amount of this Note,
in accordance with the terms hereof. On the Interest Payment Dates, such monthly
payments shall, at the Maker’s option, be made in cash or Repayment Shares;
provided that the number of Repayment Shares shall be determined by dividing the
accrued interest being paid in shares of Common Stock by the Repayment Share
Price (as defined below); provided, however, that no interest may be paid in
Repayment Shares unless such (1) such Repayment Shares may be immediately resold
under Rule 144 without restriction on the number of shares to be sold or manner
of sale, or (2) registered for resale under the 1933 Act. Notwithstanding the
foregoing, for the period commencing on the Issuance Date and ending on the six
(6) month anniversary of the Issuance Date, all the interest payable during such
period pursuant to this Section 1.3(a) shall accrue and, on the one hundred
eighty-one (181) day anniversary of the Issuance Date, the Holder shall have the
option to either (i) convert all such accrued interest into shares of Common
Stock at the lesser of the Conversion Price (as defined below) and the Repayment
Share Price or (ii) be paid, in a single payment, the full amount of all the
accrued interest in cash.

 

(b) Principal Installment Payments. Commencing on the day that is the six (6)
month anniversary of the Issuance Date, the Maker shall pay to the Holder the
outstanding Principal Amount hereunder in monthly installments, on such date and
each one (1) month anniversary thereof, as more particularly set forth in
Schedule 1 attached hereto (each, a “Payment Date”), of Two Hundred Forty-Four
Thousand Four Hundred Forty-Four and 44/100 Dollars ($244,444.44) (the “Monthly
Payments”), until the Principal Amount has been paid in full prior to or on the
Maturity Date or, if earlier, upon acceleration, conversion or redemption of
this Note in accordance with the terms herein. The Monthly Payments shall, at
the Maker’s option, be made in (i) cash, (ii) Repayment Shares, or (iii) a
combination of cash and Repayment Shares; provided that the number of Repayment
Shares shall be determined by dividing the Principal Amount plus accrued
interest (if any) being paid in shares of Common Stock at the Repayment Share
Price; provided, however, that no portion of the Principal Amount may be paid in
Repayment Shares unless (A) such Repayment Shares may be immediately resold
under Rule 144 without restriction on the number of shares to be sold or manner
of sale, or (B) registered for resale under the 1933 Act. The Monthly Payments
may be increased at the Maker’s sole discretion if made in cash, or upon mutual
consent of the Maker and the Holder if made by the issuance of the Repayment
Shares.

 

 2 

 

 

(c) Prepayment. At any time after the Issuance Date, the Maker may repay all
(but not less than all) of the Outstanding Principal Amount plus all accrued
interest thereon (if any), upon at least ten (10) days written notice of the
Holder (the “Prepayment Notice”). If the Maker elects to prepay this Note
pursuant to the provisions of this Section 1.3(c), the Holder shall have the
right, upon written notice to the Maker (a “Prepayment Conversion Notice”)
within five (5) Business Days of the Holder’s receipt of a Prepayment Notice, to
convert up to twenty-five percent (25%) of the Outstanding Principal Amount plus
accrued interest thereon (if any) on the Issuance Date (the “Maximum Amount”) at
the lesser of (i) the Conversion Price and (ii) the Cash Repayment Price (as
defined below), in accordance with the provisions of Article 3, specifying the
Principal Amount plus accrued interest (if any) (up to the Maximum Amount) that
the Holder will convert. Upon delivery of a Prepayment Notice, the Maker
irrevocably and unconditionally agrees to, within five (5) Business Days of
receiving a Prepayment Conversion Notice, and if no Prepayment Conversion Notice
is received, within ten (10) Business Days of delivery of a Prepayment Notice:
(i) repay the Outstanding Principal Amount plus all accrued interest thereon (if
any) minus the Principal Amount set forth in the Prepayment Conversion Notice
and (ii) issue the applicable Conversion Shares to the Holder in accordance with
Article 3. The foregoing notwithstanding, the Maker may not deliver a Prepayment
Notice with respect to any Outstanding Principal Amount that is subject to a
Conversion Notice delivered by the Holder in accordance with Article 3.

 

(d) Delisting from a Trading Market. If at any time the Common Stock ceases to
be listed on a Trading Market, (i) the Holder may deliver a demand for payment
to the Company and, if such a demand is delivered, the Company shall, within ten
(10) Business Days following receipt of the demand for payment from the Holder,
pay all of the Outstanding Principal Amount plus accrued interest thereon (if
any) or (ii) the Holder may, at its election, after the six month anniversary of
the Issuance Date or earlier if a Registration Statement covering the Conversion
Shares has been declared effective, upon notice to the Company in accordance
with Section 5.1, convert all or a portion of the Outstanding Principal Amount
plus any accrued interest and the Conversion Price shall be adjusted to the
lower of (A) the then-current Conversion Price and (A) eighty percent (80%) of
the average of the three (3) lowest daily VWAPs during the twenty (20) Trading
Days (as defined below) prior to delivery by the Holder of its notice of
conversion pursuant to this Section 1.3(d).

 

1.4 Payment on Non-Business Days. Whenever any payment to be made shall be due
on a day which is not a Business Day, such payment may be due on the next
succeeding Business Day.

 

1.5 Transfer. This Note may be transferred or sold, subject to the provisions of
Section 5.8 of this Note, or pledged, hypothecated or otherwise granted as
security by the Holder.

 

 3 

 

 

1.6 Replacement. Upon receipt of a duly executed and notarized written statement
from the Holder with respect to the loss, theft or destruction of this Note (or
any replacement hereof), or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Maker shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.

 

1.7 Use of Proceeds. The Maker shall use the proceeds of this Note as set forth
in the Purchase Agreement.

 

1.8 Status of Note and Security Interest. The security interest of the Holder
and the obligations of the Maker under this Note relating thereto shall be
junior and expressly made subject and subordinate to (a) the security interest
held by Sallyport Commercial Finance, LLC (“Sallyport”) pursuant to that certain
Account Sale and Purchase Agreement dated as of May 5, 2017 by and between
Sallyport and the Maker (the “Sallyport Agreement”), or (b) a security interest
held by a single asset-backed lender (which may include a commercial finance
company, hedge fund or commercial banking institutions) (a “Senior Lender”), in
connection with a lending facility, on terms and conditions approved by the
Holder (the “Permitted ABL Facility”), pursuant to which such Senior Lender may
advance up to no more than eight-five percent (85%) of the aggregate amount of
the Maker’s accounts receivable and no more than fifty percent (50%) of the
aggregate value of the Maker’s finished goods inventory, but in no event have an
outstanding balance exceeding Ten Million Dollars ($10,000,000), but such
security interest in favor of the Holder shall be senior to any other security
interests granted by the Maker to the extent permitted by the Holder. The
payment obligations of the Maker hereunder shall be pari passu in respect of all
payment obligations owing to Sallyport under the Sallyport Agreement and owing
to any Senior Lender under the Permitted ABL Facility and shall be senior to all
other Indebtedness and equity of the Company, including Preferred Stock. On the
date hereof, Sallyport, the Maker and the Holder are entering into the Sallyport
Intercreditor Agreement (as defined in Section 5.1 hereof). In addition, in the
event that the Maker shall enter into any Permitted ABL Facility with a Senior
Lender prior to the Maturity Date, the Holder of this Note shall execute and
deliver an intercreditor agreement among the Maker, the Senior Lender and the
Holder of this Note, in form and substance acceptable to such Senior Lender and
reasonably acceptable to the Holder evidencing the priority of such Senior
Lender’s security interest (the “Senior Lender Intercreditor Agreement” and,
collectively with the Sallyport Intercreditor Agreement, the “Intercreditor
Agreements” and each, an “Intercreditor Agreement”), with all related legal and
documentation costs to be paid by the Maker. Upon any Liquidation Event (as
hereinafter defined), the Holder will be entitled to receive, before any
distribution or payment is made upon, or set apart with respect to, any
Indebtedness of the Maker or any class of capital stock of the Maker, (other
than to Sallyport or a Senior Lender pursuant to the express terms of the
applicable Intercreditor Agreement), an amount equal to the Outstanding
Principal Amount plus all accrued interest thereon (if any). For purposes of
this Note, “Liquidation Event” means a liquidation pursuant to a filing of a
petition for bankruptcy under applicable law or any other insolvency or debtor’s
relief, an assignment for the benefit of creditors, or a voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the Maker.
Notwithstanding the foregoing, the security interest granted in favor of
Sallyport under the Sallyport Agreement shall be terminated immediately prior to
or in connection with any the Company entering into a Permitted ABL Facility
with a Senior Lender as contemplated above.

 

 4 

 

 

1.9 Secured Note. The full amount of this Note is secured by the Collateral (as
defined in the Security Agreement) identified and described as security therefor
in the Security Agreement dated as of March 22, 2019 (the “Security Agreement”)
by and between the Maker and the Holder.

 

1.10 Tax Treatment. The Maker and the Holder agree that for U.S. federal income
tax purposes, and applicable state, local and non-U.S. income tax purposes, this
Note is not intended to be, and shall not be, treated as indebtedness. Neither
the Maker nor the Holder shall take any contrary position on any tax return, or
in any audit, claim, investigation, inquiry or proceeding in respect of Taxes,
unless otherwise required pursuant to a final determination within the meaning
of Section 1313 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any analogous provision of applicable state, local or non-U.S. law.

 

ARTICLE 2

 

2.1 Events of Default. An “Event of Default” under this Note shall mean the
occurrence of any of the events defined in the Purchase Agreement, and any of
the additional events described below:

 

(a) any default in the payment of (i) the Principal Amount or accrued interest
(if any) hereunder when due; or (ii) liquidated damages in respect of this Note
as and when the same shall become due and payable (whether on a Payment Date,
the Maturity Date or by acceleration or otherwise);

 

(b) the Maker shall fail to observe or perform any other covenant, condition or
agreement contained in this Note or any Transaction Document;

 

(c) the Maker’s notice to the Holder, including by way of public announcement,
at any time, of its inability to comply (including for any of the reasons
described in Section 3.6(a) hereof) or its intention not to comply with proper
requests for conversion of this Note into shares of Common Stock;

 

(d) the Maker shall fail to (i) timely deliver the shares of Common Stock as and
when required in Section 3.2; or (ii) make the payment of any fees and/or
liquidated damages under this Note, the Purchase Agreement or the other
Transaction Documents;

 

(e) default shall be made in the performance or observance of any material
covenant, condition or agreement contained in the Purchase Agreement or any
other Transaction Document that is not covered by any other provisions of this
Section 2.1;

 

(f) at any time the Maker shall fail to have a sufficient number of shares of
Common Stock authorized, reserved and available for issuance to satisfy the
potential conversion in full (disregarding for this purpose any and all
limitations of any kind on such conversion) of this Note or to satisfy the
mandatory issuance of Make Whole Shares, if any, pursuant to the Purchase
Agreement;

 

 5 

 

 

(g) any representation or warranty made by the Maker or any of its Subsidiaries
herein or in the Purchase Agreement, this Note or any other Transaction Document
shall prove to have been false or incorrect or breached in a material respect on
the date as of which made;

 

(h) unless otherwise approved in writing in advance by the Holder, the Maker
shall, or shall announce an intention to pursue or consummate a Change of
Control, or a Change of Control shall be consummated, or the Maker shall
negotiate, propose or enter into any agreement, understanding or arrangement
with respect to any Change of Control;

 

(i) the Maker or any of its Subsidiaries shall (A) default in any payment of any
amount or amounts of principal of or interest on any Indebtedness (other than
the Indebtedness hereunder), the aggregate principal amount of which
Indebtedness is in excess of $250,000; (B) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders or beneficiary or beneficiaries of such Indebtedness to cause
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity; or (C) default under any Indebtedness to Sallyport
Commercial Finance LLC or a Senior Lender.

 

(j) the Maker or any of its Subsidiaries shall: (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or
assets; (ii) make a general assignment for the benefit of its creditors; (iii)
commence a voluntary case under the United States Bankruptcy Code (as now or
hereafter in effect) or under the comparable laws of any jurisdiction (foreign
or domestic); (iv) file a petition seeking to take advantage of any bankruptcy,
insolvency, moratorium, reorganization or other similar law affecting the
enforcement of creditors’ rights generally; (v) acquiesce in writing to any
petition filed against it in an involuntary case under United States Bankruptcy
Code (as now or hereafter in effect) or under the comparable laws of any
jurisdiction (foreign or domestic); (vi) issue a notice of bankruptcy or winding
down of its operations or issue a press release regarding same; or (vii) take
any action under the laws of any jurisdiction (foreign or domestic) analogous to
any of the foregoing;

 

(k) a proceeding or case shall be commenced in respect of the Maker or any of
its Subsidiaries, without its application or consent, in any court of competent
jurisdiction, seeking: (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts; (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets in connection with the liquidation
or dissolution of the Maker or any of its Subsidiaries; or (iii) similar relief
in respect of it under any law providing for the relief of debtors, and such
proceeding or case described in clause (i), (ii) or (iii) shall continue
undismissed, or unstayed and in effect, for a period of forty-five (45) days or
any order for relief shall be entered in an involuntary case under United States
Bankruptcy Code (as now or hereafter in effect) or under the comparable laws of
any jurisdiction (foreign or domestic) against the Maker or any of its
Subsidiaries or action under the laws of any jurisdiction (foreign or domestic)
analogous to any of the foregoing shall be taken with respect to the Maker or
any of its Subsidiaries and shall continue undismissed, or unstayed and in
effect for a period of forty-five (45) days;

 

 6 

 

 

(l) the failure of the Maker to instruct its transfer agent to remove any
legends from shares of Common Stock and issue such unlegended certificates to
the Holder within three (3) Trading Days of the Holder’s request so long as the
Holder has provided reasonable assurances to the Maker that such shares of
Common Stock can be sold pursuant to Rule 144 or any other applicable exemption;

 

(m) the Maker’s shares of Common Stock are no longer publicly traded or cease to
be listed on the Trading Market or, after the six month anniversary of the
Issuance Date, any Investor Shares may not be immediately resold under Rule 144
without restriction on the number of shares to be sold or manner of sale, unless
such Investor Shares have been registered for resale under the 1933 Act and may
be sold without restriction;

 

(n) the Maker consummates a “going private” transaction and as a result the
Common Stock is no longer registered under Sections 12(b) or 12(g) of the 1934
Act;

 

(o) there shall be any SEC or judicial stop trade order or trading suspension
stop-order or any restriction in place with the transfer agent for the Common
Stock restricting the trading of such Common Stock; or

 

(p) the occurrence of a Material Adverse Effect in respect of the Maker, or the
Maker and its Subsidiaries taken as a whole.

 

For the avoidance of doubt, any default pursuant to clause (i) above shall not
be subject to any cure periods pursuant to the instrument governing such
Indebtedness or this Note.

 

2.2 Remedies Upon an Event of Default.

 

(a) Upon the occurrence of any Event of Default that has not been remedied
within (i) two (2) Business Days for an Event of Default occurring by the
Company’s failure to comply with Sections 5.1(c) and 7.1(c) of the Purchase
Agreement or Section 3.2 of this Note, or (ii) ten (10) Business Days for all
other Events of Default, provided, however, that there shall be no cure period
for an Event of Default described in Section 2.1(i), 2.1(j) or 2.1(k), the Maker
shall pay interest on the Outstanding Principal Amount hereunder at an interest
rate per annum at all times equal to twelve percent (12%) per annum (the
“Default Interest Rate”). Accrued and unpaid interest (including interest on
past due interest) shall be due and payable upon demand.

 

(b) Upon the occurrence of any Event of Default, the Maker shall, as promptly as
possible but in any event within one (1) Business Day of the occurrence of such
Event of Default, notify the Holder of the occurrence of such Event of Default,
describing the event or factual situation giving rise to the Event of Default
and specifying the relevant subsection or subsections of Section 2.1 hereof
under which such Event of Default has occurred.

 

 7 

 

 

(c) If an Event of Default shall have occurred and shall not have been remedied
within (i) two (2) Business Days for an Event of Default occurring by the
Company’s failure to comply with Sections 5.1(c) and 7.1(c) of the Purchase
Agreement or Section 3.2 of this Note, or (ii) ten (10) Business Days for all
other Events of Default, provided, however, that there shall be no cure period
for an Event of Default described in Section 2.1(i), 2.1(j) or 2.1(k), the
Holder may at any time at its option declare the entire unpaid principal balance
of this Note plus all accrued interest thereon (if any) due and payable, and
thereupon, the same shall be accelerated and so due and payable, without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Maker; provided, however, that (x)
upon the occurrence of an Event of Default described above, the Holder, in its
sole and absolute discretion, may: (a) demand the redemption of this Note
pursuant to Section 3.5(a) hereof; (b) from time-to-time demand that all or a
portion of the Outstanding Principal Amount plus all accrued interest thereon
(if any) be converted into shares of Common Stock at the lower of (i) the
then-current Conversion Price and (ii) eighty-percent (80%) of the average of
the three (3) lowest daily VWAPs during the twenty (20) Trading Days prior to
the delivery by the Holder of the applicable notice of conversion; or (c)
exercise or otherwise enforce any one or more of the Holder’s rights, powers,
privileges, remedies and interests under this Note, the Purchase Agreement, the
other Transaction Documents or applicable law and (y) upon the occurrence of an
Event of Default described in clauses (k) or (l) above, all amounts owing under
this Note shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Maker. No course of delay on the part of the Holder shall operate as a waiver
thereof or otherwise prejudice the rights of the Holder. No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.

 

ARTICLE 3

 

3.1 Conversion.

 

(a) Voluntary Conversion. At any time and from time to time, subject to Section
3.3, this Note shall be convertible (in whole or in part), at the option of the
Holder, into such number of fully paid and non-assessable shares of Common Stock
as is determined by dividing (x) that portion of the Outstanding Principal
Amount plus any accrued interest thereon that the Holder elects to convert by
(y) the Conversion Price then in effect on the date on which the Holder delivers
a notice of conversion, in substantially the form attached hereto as Exhibit B
(the “Conversion Notice”), in accordance with Section 5.1 to the Maker. The
Holder shall deliver this Note to the Maker at the address designated in the
Purchase Agreement at such time that this Note is fully converted. With respect
to partial conversions of this Note, the Maker shall keep written records of the
amount of this Note converted as of the date of such conversion (each, a
“Conversion Date”).

 

(b) Mandatory Conversion. Subject to Section 3.3, at the Maker’s sole option and
upon notice by the Maker to the Holder stating the portion of the Outstanding
Principal Amount to be converted, for which a calculation of the Conversion
Price, as adjusted, and the number of Conversion Shares will be provided by the
Holder to the Maker, (i) up to fifty percent (50%) of the Outstanding Principal
Amount shall be automatically converted if the daily VWAP is greater than $8.00
for thirty (30) consecutive Trading Days or (ii) one hundred percent (100%) of
the Outstanding Principal Amount shall be automatically converted if the daily
VWAP is greater than $10.00 for thirty (30) consecutive Trading Days.

 

 8 

 

 

(c) Conversion Price. The “Conversion Price” means $4.00, and shall be subject
to adjustment as provided herein.

 

(d) Credit towards Repayment. The face value of any portion of this Note that is
converted pursuant to Sections 3.1(a) and 3.1(b) shall be credited towards
future Monthly Repayments pursuant to Section 1.3(b). For example, if
$733,333.33 of the Outstanding Principal Amount is converted, the Maker shall
not be obligated to make the Monthly Repayments for the subsequent three months.

 

3.2 Delivery of Conversion Shares. As soon as practicable after any conversion
in accordance with this Note and in any event within three (3) Trading Days
thereafter (such date, the “Share Delivery Date”), the Maker shall, at its
expense, cause to be issued in the name of and delivered to the Holder, or as
the Holder may direct, a certificate or certificates evidencing the number of
fully paid and nonassessable shares of Common Stock to which the Holder shall be
entitled on such conversion (the “Conversion Shares”), in such denominations as
may be requested by the Holder, which certificate or certificates shall be free
of restrictive and trading legends (except for any such legends as may be
required under the Securities Act). In lieu of delivering physical certificates
for the shares of Common Stock issuable upon any conversion of this Note,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program or a similar program,
upon request of the Holder, the Company shall cause its transfer agent to
electronically transmit such shares of Common Stock issuable upon conversion of
this Note to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) broker with DTC through its Deposit Withdrawal
Agent Commission system (provided that the same time periods herein as for stock
certificates shall apply) as instructed by the Holder (or its designee).

 

 9 

 

 

3.3 Ownership Cap. Notwithstanding anything to the contrary contained herein,
the Holder shall not be entitled to receive shares representing Equity Interests
upon conversion of this Note to the extent (but only to the extent) that such
exercise or receipt would cause the Holder Group (as defined below) to become,
directly or indirectly, a “beneficial owner” (within the meaning of Section
13(d) of the 1934 Act and the rules and regulations promulgated thereunder) of a
number of Equity Interests of a class that is registered under the 1934 Act
which exceeds the Maximum Percentage (as defined below) of the Equity Interests
of such class that are outstanding at such time. Any purported delivery of
Equity Interests in connection with the conversion of this Note prior to the
termination of this restriction in accordance herewith shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
the Holder Group becoming the beneficial owner of more than the Maximum
Percentage of the Equity Interests of a class that is registered under the 1934
Act that is outstanding at such time. If any delivery of Equity Interests owed
to the Holder following conversion of this Note is not made, in whole or in
part, as a result of this limitation, the Company’s obligation to make such
delivery shall not be extinguished and the Company shall deliver such Equity
Interests as promptly as practicable after the Holder gives notice to the
Company that such delivery would not result in such limitation being triggered
or upon termination of the restriction in accordance with the terms hereof. To
the extent limitations contained in this Section 3.3 apply, the determination of
whether this Note is convertible and of which portion of this Note is
convertible shall be the sole responsibility and in the sole determination of
the Holder, and the submission of a notice of conversion shall be deemed to
constitute the Holder’s determination that the issuance of the full number of
Conversion Shares requested in the notice of conversion is permitted hereunder,
and the Company shall not have any obligation to verify or confirm the accuracy
of such determination. For purposes of this Section 3.3, (i) the term “Maximum
Percentage” shall mean 4.99%; provided, that if at any time after the date
hereof the Holder Group beneficially owns in excess of 4.99% of any class of
Equity Interests in the Company that is registered under the 1934 Act, then the
Maximum Percentage shall automatically increase to 9.99% so long as the Holder
Group owns in excess of 4.99% of such class of Equity Interests (and shall, for
the avoidance of doubt, automatically decrease to 4.99% upon the Holder Group
ceasing to own in excess of 4.99% of such class of Equity Interests); and (ii)
the term “Holder Group” shall mean the Holder plus any other Person with which
the Holder is considered to be part of a group under Section 13 of the 1934 Act
or with which the Holder otherwise files reports under Sections 13 and/or 16 of
the 1934 Act. In determining the number of Equity Interests of a particular
class outstanding at any point in time, the Holder may rely on the number of
outstanding Equity Interests of such class as reflected in (x) the Company’s
most recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q filed
with the Securities and Exchange Commission, as the case may be, (y) a more
recent public announcement by the Company or (z) a more recent notice by the
Company or its transfer agent to the Holder setting forth the number of Equity
Interests of such class then outstanding. For any reason at any time, upon
written or oral request of the Holder, the Company shall, within one (1)
Business Day of such request, confirm orally and in writing to the Holder the
number of Equity Interests of any class then outstanding. The provisions of this
Section 3.3 shall be construed, corrected and implemented in a manner so as to
effectuate the intended beneficial ownership limitation herein contained.

 

 10 

 

 

3.4 Adjustment of Conversion Price.

 

(a) Until the Note has been paid in full or converted in full, the Conversion
Price shall be subject to adjustment from time to time as follows (but shall not
be increased, other than pursuant to Section 3.4(a)(i) hereof):

 

(i) Adjustments for Stock Splits and Combinations. If the Maker shall at any
time or from time to time after the Closing Date (but whether before or after
the Issuance Date) effect a split of the outstanding Common Stock, the
applicable Conversion Price in effect immediately prior to the stock split shall
be proportionately decreased. If the Maker shall at any time or from time to
time after the Closing Date (but whether before or after the Issuance Date),
combine the outstanding shares of Common Stock, the applicable Conversion Price
in effect immediately prior to the combination shall be proportionately
increased. Any adjustments under this Section 3.4(a)(i) shall be effective at
the close of business on the date the stock split or combination occurs.

 

(ii) Adjustments for Certain Dividends and Distributions. If the Maker shall at
any time or from time to time after the Closing Date (but whether before or
after the Issuance Date) make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in shares of Common Stock, then, and in each event, the
applicable Conversion Price in effect immediately prior to such event shall be
decreased as of the time of such issuance or, in the event such record date
shall have been fixed, as of the close of business on such record date, by
multiplying the applicable Conversion Price then in effect by a fraction:

 

(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

(iii) Adjustment for Other Dividends and Distributions. If the Maker shall at
any time or from time to time after the Closing Date (but whether before or
after the Issuance Date) make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in other than shares of Common Stock, then, and in each
event, an appropriate revision to the applicable Conversion Price shall be made
and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the Holder of this Note shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Maker or other issuer (as applicable) or other
property that it would have received had this Note been converted into Common
Stock in full (without regard to any conversion limitations herein) on the date
of such event and had thereafter, during the period from the date of such event
to and including the Conversion Date, retained such securities (together with
any distributions payable thereon during such period) or assets, giving
application to all adjustments called for during such period under this Section
3.4(a)(iii) with respect to the rights of the holders of this Note; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be adjusted pursuant to this paragraph as of the time
of actual payment of such dividends or distributions.

 

(iv) Adjustments for Reclassification, Exchange or Substitution. If the Common
Stock at any time or from time to time after the Closing Date (but whether
before or after the Issuance Date) shall be changed to the same or different
number of shares or other securities of any class or classes of stock or other
property, whether by reclassification, exchange, substitution or otherwise
(other than by way of a stock split or combination of shares or stock dividends
provided for in Sections 3.4(a)(i), (ii) and (iii) hereof, or a reorganization,
merger, consolidation, or sale of assets provided for in Section 3.4(a)(v)
hereof), then, and in each event, an appropriate revision to the Conversion
Price shall be made and provisions shall be made (by adjustments of the
Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock or
other securities or other property receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.

 

 11 

 

 

(v) Adjustments for Issuance of Additional Shares of Common Stock. In the event
the Maker shall at any time or from time to time after the Closing Date (but
whether before or after the Issuance Date) issue or sell any additional shares
of Common Stock (“Additional Shares of Common Stock”), other than (A) as
provided in this Note (including the foregoing subsections (i) through (iv) of
this Section 3.4(a)), pursuant to any Equity Plan (including pursuant to Common
Stock Equivalents granted or issued under any Equity Plan), (B) pursuant to
Common Stock Equivalents granted or issued prior to the Closing Date, or (C)
Exempted Securities, in any case, at an effective price per share that is less
than the Conversion Price then in effect or without consideration, then the
Conversion Price upon each such issuance shall be reduced to a price equal to
the consideration per share paid for such Additional Shares of Common Stock. For
purposes of clarification, the amount of consideration received for such
Additional Shares of Common Stock shall not include the value of any additional
securities or other rights received in connection with such issuance of
Additional Shares of Common Stock (i.e. warrants, rights of first refusal or
other similar rights).

 

(vi) Issuance, Amendment or Adjustment of Common Stock Equivalents. Except for
Exempted Securities, if (x) the Maker, at any time after the Closing Date (but
whether before or after the Issuance Date), shall issue any securities
convertible into or exercisable or exchangeable for, directly or indirectly,
Common Stock (“Convertible Securities”), or any rights or warrants or options to
purchase any such Common Stock or Convertible Securities, other than Common
Stock Equivalents granted or issued under any Equity Plan (collectively with the
Convertible Securities, the “Common Stock Equivalents”) and the price per share
for which shares of Common Stock may be issuable pursuant to any such Common
Stock Equivalent shall be less than the applicable Conversion Price then in
effect, or (y) the price per share for which shares of Common Stock may be
issuable under any Common Stock Equivalents is amended or adjusted, pursuant to
the terms of such Common Stock Equivalents or otherwise, and such price as so
amended or adjusted shall be less than the applicable Conversion Price in effect
at the time of such amendment or adjustment, then, in each such case (x) or (y),
the applicable Conversion Price upon each such issuance or amendment or
adjustment shall be adjusted as provided in subsection (vi) of this Section
3.4(a) as if the maximum number of shares of Common Stock issuable upon
conversion, exercise or exchange of such Common Stock Equivalents had been
issued on the date of such issuance or amendment or adjustment.

 

(vii) Consideration for Stock. In case any shares of Common Stock or any Common
Stock Equivalents shall be issued or sold:

 

(1) in connection with any merger or consolidation in which the Maker is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of the Maker shall be changed to
or exchanged for the stock or other securities of another corporation), the
amount of consideration therefor shall be, deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the Maker
and approved by the Holder, of such portion of the assets and business of the
nonsurviving corporation as such Board of Directors may determine to be
attributable to such shares of Common Stock, Convertible Securities, rights or
warrants or options, as the case may be; or

 

 12 

 

 

(2) in the event of any consolidation or merger of the Maker in which the Maker
is not the surviving corporation or in which the previously outstanding shares
of Common Stock of the Maker shall be changed into or exchanged for the stock or
other securities of another corporation or other property, or in the event of
any sale of all or substantially all of the assets of the Maker for stock or
other securities or other property of any corporation, the Maker shall be deemed
to have issued shares of its Common Stock, at a price per share equal to the
valuation of the Maker’s Common Stock based on the actual exchange ratio on
which the transaction was predicated, as applicable, and the fair market value
on the date of such transaction of all such stock or securities or other
property of the other corporation. If any such calculation results in adjustment
of the applicable Conversion Price, or the number of shares of Common Stock
issuable upon conversion of the Note, the determination of the applicable
Conversion Price or the number of shares of Common Stock issuable upon
conversion of the Note immediately prior to such merger, consolidation or sale,
shall be made after giving effect to such adjustment of the number of shares of
Common Stock issuable upon conversion of the Note. In the event Common Stock is
issued with other shares or securities or other assets of the Maker for
consideration which covers both, the consideration computed as provided in this
Section 3.4(a)(vii) shall be allocated among such securities and assets as
determined in good faith by the Board of Directors of the Maker, and approved by
the Holder.

 

(b) Record Date. In case the Maker shall take record of the holders of its
Common Stock for the purpose of entitling them to subscribe for or purchase
Common Stock or Convertible Securities, then the date of the issue or sale of
the shares of Common Stock shall be deemed to be such record date.

 

(c) No Impairment. The Maker shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 3.4 and
in the taking of all such action as may be necessary or appropriate in order to
protect the conversion rights of the Holder against impairment. In the event the
Holder shall elect to convert this Note as provided herein, the Maker cannot
refuse conversion based on any claim that the Holder or anyone associated or
affiliated with the Holder has been engaged in any violation of law, violation
of an agreement to which the Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of this Note shall have issued and the Maker posts a surety bond for
the benefit of the Holder in an amount equal to one hundred fifty percent (150%)
of the Principal Amount of the Note plus any accrued interest the Holder has
elected to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to the Holder (as liquidated damages) in the event it obtains judgment.

 

 13 

 

 

(d) Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.4, the Maker at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing, the
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.

 

(e) Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Maker shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.

 

(f) Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of this Note. In lieu of any fractional shares to which the Holder
would otherwise be entitled, the Maker shall pay cash equal such fractional
shares multiplied by the Conversion Price then in effect.

 

(g) Reservation of Common Stock. The Maker shall at all while this Note shall be
outstanding, reserve and keep available out of its authorized but unissued
Common Stock, such number of shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note (disregarding for this
purpose any and all limitations of any kind on such conversion). The Maker
shall, from time to time, increase the authorized number of shares of Common
Stock or take other effective action if at any time the unissued number of
authorized shares shall not be sufficient to satisfy the Maker’s obligations
under this Section 3.4(g).

 

(h) Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of conversion of this Note require registration or listing with or
approval of any governmental authority, stock exchange or other regulatory body
under any federal or state law or regulation or otherwise before such shares may
be validly issued or delivered upon conversion, the Maker shall, at its sole
cost and expense, in good faith and as expeditiously as possible, secure such
registration, listing or approval, as the case may be.

 

(i) Effect of Events Prior to the Issuance Date. If the Issuance Date of this
Note is after the Closing Date, then, if the Conversion Price or any other right
of the Holder of this Note would have been adjusted or modified by operation of
any provision of this Note had this Note been issued on the Closing Date, such
adjustment or modification shall be deemed to apply to this Note as of the
Issuance Date as if this Note had been issued on the Closing Date.

 

 14 

 

 

3.5 Prepayment Following an Event of Default.

 

(a) Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, following the occurrence of an Event of Default, the
Holder shall have the right, at the Holder’s option to require the Maker to
prepay all or a portion of this Note in cash at a price equal to the sum of one
hundred five percent (105%) of the Outstanding Principal Amount plus all accrued
interest thereon (if any) (the “Cash Repayment Price”).

 

(b) Mechanics of Prepayment at Option of Holder in Connection with a Change of
Control. No sooner than fifteen (15) days prior to entry into an agreement for a
Change of Control nor later than ten (10) days prior to the consummation of a
Change of Control, but not prior to the public announcement of such Change of
Control, the Maker shall deliver written notice (“Notice of Change of Control”)
to the Holder. At any time after receipt of a Notice of Change of Control (or,
in the event a Notice of Change of Control is not delivered at least ten (10)
days prior to a Change of Control, at any time within ten (10) days prior to a
Change of Control), the Holder may require the Maker to prepay, effective
immediately prior to the consummation of such Change of Control, an amount equal
to 105% of the Outstanding Principal Amount plus all accrued interest thereon
(if any), by delivering written notice thereof (“Notice of Prepayment at Option
of Holder Upon Change of Control”) to the Maker, which Notice of Prepayment at
Option of Holder Upon Change of Control shall indicate the Principal Amount of
the Note and any accrued interest thereon that the Holder is electing to have
prepaid, at the Cash Repayment Price.

 

(c) Payment of Cash Repayment Price. Upon the Maker’s receipt of a Notice(s) of
Prepayment at Option of Holder Upon Event of Default or a Notice(s) of
Prepayment at Option of Holder Upon Change of Control from the Holder, the Maker
shall deliver the Cash Repayment Price to the holder within five (5) Business
Days after the Maker’s receipt of a Notice of Prepayment at Option of Holder
Upon Event of Default and, in the case of a prepayment pursuant to Section
3.5(b) hereof, the Maker shall deliver the applicable Cash Repayment Price
immediately prior to the consummation of the Change of Control; provided that
the Holder’s original Note shall have been so delivered to the Maker.

 

3.6 Inability to Fully Convert.

 

(a) Holder’s Option if Maker Cannot Fully Convert. If, upon the Maker’s receipt
of a Conversion Notice or as otherwise required under this Note, the Maker
cannot issue shares of Common Stock for any reason, including, without
limitation, because the Maker (x) does not have a sufficient number of shares of
Common Stock authorized and available or (y) is otherwise prohibited by
applicable law or by the rules or regulations of any stock exchange, interdealer
quotation system or other self-regulatory organization with jurisdiction over
the Maker or any of its securities from issuing all of the Common Stock which is
to be issued to the Holder pursuant to this Note, then the Maker shall issue as
many shares of Common Stock as it is able to issue and, with respect to the
unconverted portion of this Note or with respect to any shares of Common Stock
not timely issued in accordance with this Note, the Holder, solely at Holder’s
option, can elect to:

 

(i) require the Maker to prepay that portion of this Note for which the Maker is
unable to issue Common Stock or for which shares of Common Stock were not timely
issued (the “Mandatory Prepayment”) at a price equal to the number of shares of
Common Stock that the Maker is unable to issue multiplied by the VWAP on the
date of conversion;

 

 15 

 

 

(ii) void its Conversion Notice and retain or have returned, as the case may be,
this Note that was to be converted pursuant to the Conversion Notice (provided
that the Holder’s voiding its Conversion Notice shall not affect the Maker’s
obligations to make any payments which have accrued prior to the date of such
notice); or

 

(iii) defer issuance of the applicable Conversion Shares until such time as the
Maker can legally issue such shares; provided, that if the Holder elects to
defer the issuance of the Conversion Shares, it may exercise its rights under
either clause (i) or (ii) above at any time prior to the issuance of the
Conversion Shares upon two (2) Business Days notice to the Maker.

 

(b) Mechanics of Fulfilling Holder’s Election. The Maker shall immediately send
to the Holder, upon receipt of a Conversion Notice from the Holder, which cannot
be fully satisfied as described in Section 3.6(a) above, a notice of the Maker’s
inability to fully satisfy the Conversion Notice (the “Inability to Fully
Convert Notice”). Such Inability to Fully Convert Notice shall indicate (i) the
reason why the Maker is unable to fully satisfy the Holder’s Conversion Notice;
and (ii) the amount of this Note which cannot be converted. The Holder shall
notify the Maker of its election pursuant to Section 3.6(a) above by delivering
written notice to the Maker (“Notice in Response to Inability to Convert”).

 

(c) Payment of Cash Repayment Price. If the Holder shall elect to have its Note
prepaid pursuant to Section 3.6(a)(i) above, the Maker shall pay the Cash
Repayment Price to the Holder within five (5) Business Days of the Maker’s
receipt of the Holder’s Notice in Response to Inability to Convert; provided
that prior to the Maker’s receipt of the Holder’s Notice in Response to
Inability to Convert the Maker has not delivered a notice to the Holder stating,
to the satisfaction of the Holder, that the event or condition resulting in the
Mandatory Prepayment has been cured and all Conversion Shares issuable to the
Holder can and will be delivered to the Holder in accordance with the terms of
this Note. If the Maker shall fail to pay the applicable Cash Repayment Price to
the Holder on the date that is one (1) Business Day following the Maker’s
receipt of the Holder’s Notice in Response to Inability to Convert, in addition
to any remedy the Holder may have under this Note and the Purchase Agreement,
such unpaid amount shall bear interest at the rate of two percent (2%) per month
(prorated for partial months) until paid in full. Until the full Cash Repayment
Price is paid in full to the Holder, the Holder may (i) void the Mandatory
Prepayment with respect to that portion of the Note for which the full Cash
Repayment Price has not been paid and (ii) receive back such Note.

 

(d) No Rights as Stockholder. Nothing contained in this Note shall be construed
as conferring upon the Holder, prior to the conversion of this Note, the right
to vote or to receive dividends or to consent or to receive notice as a
stockholder in respect of any meeting of stockholders for the election of
directors of the Maker or of any other matter, or any other rights as a
stockholder of the Maker.

 

 16 

 

 

ARTICLE 4

 

4.1 Covenants. For so long as any Note is outstanding, without the prior written
consent of the Holder:

 

(a) Compliance with Transaction Documents. The Maker shall, and shall cause its
Subsidiaries to, comply with its obligations under this Note and the other
Transaction Documents.

 

(b) Payment of Taxes, Etc. The Maker shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Maker and
the Subsidiaries, except for such failures to pay that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect; provided, however , that any such tax, assessment, charge or
levy need not be paid if the validity thereof shall currently be contested in
good faith by appropriate proceedings and if the Maker or such Subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
provided, further, that the Maker and such Subsidiaries will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

 

(c) Corporate Existence. The Maker shall, and shall cause each of its
Subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business.

 

(d) Investment Company Act. The Maker shall conduct its businesses in a manner
so that it will not become subject to, or required to be registered under, the
Investment Company Act of 1940, as amended.

 

(e) Sale of Collateral; Liens. From the date hereof until the full release of
the security interest in the Collateral, (i) the Maker shall not sell, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so, other than sales of inventory in the ordinary course of business
consistent with past practices; and (ii) the Maker shall not, directly or
indirectly, create, permit or suffer to exist, and shall defend the Collateral
against and take such other action as is necessary to remove, any lien, security
interest or other encumbrance on the Collateral (except for the pledge,
assignment and security interest created under the Security Agreement and
Permitted Liens (as defined in the Security Agreement)).

 

(f) Prohibited Transactions. The Company hereby covenants and agrees not to
enter into any Prohibited Transactions until thirty (30) days after such time as
this Note has been converted into Conversion Shares or repaid in full.

 

(g) Repayment of This Note. If the Company issues any debt, including any
subordinated debt or convertible debt (other than this Note), or any preferred
stock, unless otherwise agreed in writing by the Holder, the Company will
immediately utilize the proceeds of such issuance to repay this Note; provided,
however, that this Section 4.1(g) shall not apply to the transactions identified
on Schedule 5.7 of the Securities Purchase Agreement.

 

4.2 Set-Off. This Note shall be subject to the set-off provisions set forth in
the Purchase Agreement.

 

 17 

 

 

ARTICLE 5

 

5.1 Intercreditor Agreement. Anything herein to the contrary notwithstanding,
the liens and security interests securing the obligations evidenced by this
Note, the exercise of any right or remedy with respect thereto, and certain of
the rights of the holder hereof are subject to the provisions of the
Intercreditor Agreement dated as of March 22, 2019 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Sallyport
Intercreditor Agreement”), by and between SALLYPORT COMMERCIAL FINANCE, LLC, as
First Lien Creditor, and LIND GLOBAL MACRO FUND, L.P., as Second Lien Creditor.
In the event of any conflict between the terms of the Sallyport Intercreditor
Agreement and this Note the terms of the Sallyport Intercreditor Agreement shall
govern and control.

 

5.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via email at the email address specified in
this Section prior to 5:00 p.m. (New York time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via email at the email address specified in this Section on a day that
is not a Business Day or later than 5:00 p.m. (New York time) on any date and
earlier than 11:59 p.m. (New York time) on such date, (c) the Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The addresses for notice shall be as set forth in the
Purchase Agreement.

 

5.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without reference to
principles of conflict of laws or choice of laws. This Note shall not be
interpreted or construed with any presumption against the party causing this
Note to be drafted.

 

5.4 Headings. Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

 

5.5 Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Maker to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Maker (or
the performance thereof). The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach would be inadequate. Therefore, the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to equitable relief, including but not limited to
an injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

 18 

 

 

5.6 Enforcement Expenses. The Maker agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys’
fees and expenses.

 

5.7 Binding Effect. The obligations of the Maker and the Holder set forth herein
shall be binding upon the successors and assigns of each such party, whether or
not such successors or assigns are permitted by the terms herein.

 

5.8 Amendments; Waivers. No provision of this Note may be waived or amended
except in a written instrument signed by the Company and the Holder. No waiver
of any default with respect to any provision, condition or requirement of this
Note shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of either party to exercise any right
hereunder in any manner impair the exercise of any such right.

 

5.9 Compliance with Securities Laws. The Holder of this Note acknowledges that
this Note is being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note in violation of securities laws.
This Note and any Note issued in substitution or replacement therefor shall be
stamped or imprinted with a legend in substantially the following form:

 

“NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”

 

 19 

 

 

5.10 Jurisdiction; Venue. Any action, proceeding or claim arising out of, or
relating in any way to this Agreement shall be brought and enforced in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York. The Company and the Holder irrevocably
submit to the jurisdiction of such courts, which jurisdiction shall be
exclusive, and hereby waive any objection to such exclusive jurisdiction or that
such courts represent an inconvenient forum. The prevailing party in any such
action shall be entitled to recover its reasonable and documented attorneys’
fees and out-of-pocket expenses relating to such action or proceeding.

 

5.11 Parties in Interest. This Note shall be binding upon, inure to the benefit
of and be enforceable by the Maker, the Holder and their respective successors
and permitted assigns.

 

5.12 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

5.13 Maker Waivers. Except as otherwise specifically provided herein, the Maker
and all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands’ and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.

 

(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

 

(b) THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS
A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

 20 

 

 

5.14 Definitions. Capitalized terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement. For the purposes hereof, the
following terms shall have the following meanings:

 

(a) “Indebtedness” means: (a) all obligations for borrowed money; (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, current swap agreements, interest rate hedging agreements,
interest rate swaps, or other financial products; (c) all capital lease
obligations that exceed $150,000 in the aggregate in any fiscal year; (d) all
obligations or liabilities secured by a lien or encumbrance on any asset of the
Maker, irrespective of whether such obligation or liability is assumed; (e) all
obligations for the deferred purchase price of assets, together with trade debt
and other accounts payable that exceed $150,000 in the aggregate in any fiscal
year; (f) all synthetic leases; (g) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person; (h) trade debt; and (i) endorsements for collection or deposit.

 

(b) “Outstanding Principal Amount” means, at the time of determination, the
Principal Amount outstanding after giving effect to any conversions or
prepayments pursuant to the terms hereof.

 

(c) “Repayment Shares” means shares of Common Stock issued to the Holder by the
Maker as payment for accrued interest and/or the Principal Amount, pursuant to
Sections 1.3(a) and 1.3(b) of this Note.

 

(d) “Repayment Share Price” means ninety percent (90%) of the average of the
five (5) lowest daily VWAPs during the twenty (20) Trading Days prior to the
issuance of the Repayment Shares.

 

(e) “Trading Day” means a day on which the Common Stock is traded on a Trading
Marking.

 

(f) “VWAP” means, as of any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of one share of
Common Stock trading in the ordinary course of business on the applicable
Trading Price for such date (or the nearest preceding date) on such Trading
Market as reported by Bloomberg Financial L.P.; (b) if the Common Stock is not
then listed on a Trading Market and if the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, the volume
weighted average price of one share of Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board, as reported by Bloomberg
Financial L.P.; (c) if the Common Stock is not then listed or quoted on the OTC
Bulletin Board and if prices for the Common Stock is then reported in the “Pink
Sheets” published by the Pink OTC Markets Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price of one share of Common Stock so reported, as reported by Bloomberg
Financial L.P.; or (d) in all other cases, the fair market value of one share of
Common Stock as determined by an independent appraiser selected in good faith by
the Holder and reasonably acceptable to the Company (in each case rounded to
four decimal places).

 

[Signature Pages Follow]

 

 21 

 

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.

 

  BOXLIGHT CORPORATION         By:     Name: Michael Pope   Title: President

 

   

 

 

SCHEDULE 1

 

INTEREST PAYMENT DATES AND PAYMENT DATES

 

   

 

 

EXHIBIT A

 

WIRE INSTRUCTIONS

 

Name of Bank: City National Bank     400 Park Avenue     New York, NY 10022  
Routing #:   For credit to: Lind Global Macro Fund LP   Account #:  

 

 24 

 

 

EXHIBIT B

 

FORM OF CONVERSION NOTICE

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount [and $_____ of accrued interest] of the above Note No. ___ into
shares of Common Stock of Boxlight Corporation (the “Maker”) according to the
conditions hereof, as of the date written below.

 

Date of Conversion:

 

Conversion Price:

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Conversion Date:

 

  [HOLDER]         By:   Name:     Title:           

 



  Address:                         



 

   

 

  